Citation Nr: 1758990	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial disability rating for rhinitis.

2. Entitlement to a compensable initial disability rating for kidney stones. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for bilateral foot disability.

7.  Entitlement to service connection for bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1982 to September 1986, from March 2002 to July 2002, and from November 2005 to November 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Detroit, Michigan.  

This case was before the Board in August 2015, when it was remanded to afford the Veteran his requested Board hearing.  It now returns for appellate review.   

In May 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript this hearing is associated with the claim file. 

During the May 2017 Board hearing, the Veteran submitted additional evidence and waived his right to initial consideration of the additional evidence by the agency of original jurisdiction (AOJ).  The hearing transcript also reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  Subsquently in May 2017, September 2017, October 2017 and November 2017, the Veteran submitted additional private medical records.  He did not waive his right to initial consideration of this evidence by the AOJ.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal this appeal was filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Futhermore, as the claims must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, the issues on appeal must be remanded for further development.

With respect to the Veteran's appeal as to his disagreement with respect to the initial evaluations assigned for his rhinitis and kidney stones, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C. § 5103A (d) (West 2012); 38 C.F.R. § 3.159 (c)(4) (2017); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination report, with respect to these disabilities, was obtained in January 2010.  However, in May 2017 testimony, the Veteran reported these disabilities had worsened.  Thus, as the severity of the Veteran's rhinitis and kidney stones may have worsened, a new VA examination for these claims is warranted.

With respect to the Veteran's appeal as to service connection for bilateral foot disability, bilateral shoulder disability and a back disability, the Board also finds the January 2010 joints examination report is inadequate.  Specifically, a January 2010 general examination report appeared to endorse a diagnosis of bilateral shoulder burisitis, and a January 2010 VA treatment record diagnosed, with respect to the left shoulder, a small inferior osteophyte at the distal clavicle and acromion, and subsequent private medical records also endorsed diagnoses related to the right and left shoulders.  Most recently, a May 2017 private medical record documented, with respect to the left shoulder, an assessment of osteoarthritis of the left acromioclavicular joint and September 2017 private medical record documented diagnoses of right shoulder three tendon rotator cuff tear, including the subscapularis, right shoulder subacromial bursitis, right shoulder acromioclavicular joint arthrosis, a strain of a tendon of right rotator cuff and acromioclavicular joint arthritis.  Additionally, a January 2010 VA treatment record, in part, provided a diagnosis of hallux valgus of the right foot and an undated VA treatment record, but likely of the same January 2010 date, diagnosed, in part, hallux valgus of the left foot.  However, the January 2010 joints examination report did not endorse or discuss diagnoses related to the Veteran's bilateral shoulders or bilateral feet.  

Futhermore, in his February 2011 notice of disagreement, the Veteran in part, asserted his bilateral shoulder diability and back disability preexisted a period of active service.  In this regard, in a June 1990 Report of Medical History, dated prior the Veteran's last two periods of active service, indicated the existence of a right shoulder rotator cuff and/or bursitis in 1987, and an October 2004 private medical record, dated prior the Veteran's last period of active service, noted in part, an impression degenerative changes of involving the lumbar spine.  Such disabilities were not noted on the Veteran's March 2005 examination, conducted prior to his last period of active duty service.  

Additionally, the January 2010 joints examination report noted the Veteran had significant scoliotic deformity of the lumbar spine at the L2-3 interface with degenerative changes associated with and disk height loss of the L2-3 disk and found the Veteran's back condition was related to his scoliosis deformity and the degenerative process that followed.  Here, medical evidence is required to determine whether such condition is a congenital or developmental defect or a congenital disease and if it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression, and if a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect, and if so, whether the superimposed disease or injury is related to the Veteran's active service.  Accordingly, on remand, additional VA examinations must be obtained to address these deficiencies for the claims regarding bilateral foot disability, bilateral shoulder diability and a back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  With respect to his back disability, in May 2017, the Veteran testified that he had spinal surgery in November 2015 at Saint Joseph's Hospital in Maumee, Ohio.  He also testified he had left shoulder surgery at the Detroit Medical Center in September 2016 and continuing treatment from Dr. Kalenkiewicz in Monroe, Michigan, for his rhinitis.  In May 2017, the Veteran submitted records from Dr. Kalenkiewicz, and in November 2017, he submitted records from the Detroit Medical Center.  However, records from Saint Joseph's Hospital have not been obtained and the Board is unclear as to whether records from the Detroit Medical Center and Dr. Kalenkiewicz are complete or if the Veteran has received additional treatment.  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Finally, also pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C. § 5103A (c)(2).  In May 2017 testimony, the Veteran reported VA treatment from the Battle Creek VA Medical Center (VAMC), from the Memphis VAMC most recently in 2010, and from the Ann Arbor VAMC beginning in 2011.  The most recent VA medical treatment records associated with the record, from the Memphis VAMC, are dated in January 2010.  Because the Board is not able to access VA treatment records unless they are associated with the record before the Board and because these records could potentially provide evidence of current diagnoses related to the Veteran's left knee or left ankle, as diagnoses related to these disabilities were not endorsed during a January 2010 VA joints examination report, a remand is required to ensure complete appellate review.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records, from the Battle Creek VAMC, from the Memphis VAMC ending in 2010, and from the Ann Arbor VAMC beginning in 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain private treatment records for the Veteran related to his disabilities at issue, to include from Saint Joseph's Hospital in Maumee, Ohio, the Detroit Medical Center, and from Dr. Kalenkiewicz in Monroe, Michigan, not already of record.  All attempts to obtain these records, or any other records, identified by the Veteran, must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination(s) to ascertain and evaluate the current level of severity of his service-connected rhinitis and kidney stones.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

4.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any back disability and/or bilateral foot disability and/or bilateral shoulder, that may be present, or was present during or proximate to the claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified back disability and/or bilateral foot and/or bilateral shoulder disability demonstrated during or prioximate to the appeal period was present in any period of active service, was caused by any period of active service, or is otherwise related to any period of active service. 

The VA examiner(s) should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any identified back disability and/or bilateral foot and/or bilateral shoulder disability preexisted service any period of active service.  If it is found that identified back disability and/or bilateral foot and/or bilateral shoulder disability preexisted any period of active service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.

The VA examiner(s) should also specify whether any identified back disability is an acquired disability, a congenital "defect," or a congenital "disease."  The examiner must set forth the rationale and basis for each such finding.  The examiner is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

If any identified back disability is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any identied back disabity is considered a congenital "disease," state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  The examiner must reconcile his/her findings with the January 2010 joints examination report which noted the Veteran had significant scoliotic deformity of the lumbar spine at the L2-3 interface with degenerative changes associated with and disk height loss of the L2-3 disk and found the Veteran's back condition was related to his scoliosis deformity and the degenerative process that followed

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


